845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John A. SAMOHIN and Hrysoula Samohin, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-1642.
United States Court of Appeals, Sixth Circuit.
April 20, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Taxpayers, John A. and Hrysoula Samohin, appeal from decisions of the Tax Court dated April 17, 1987, relative to their liability for tax deficiencies and penalties for tax years 1978, 1979, and 1980.


2
Having thoroughly considered the record on appeal, the briefs of the parties, and the arguments of counsel, we conclude that the portion of the court's underlying opinion concluding that the taxpayers presented no evidence that the amount of $10,922.50 earned by the taxpayers in 1979 but deposited in their business account in 1980 was included by the Internal Revenue Service as income for both tax years is clearly erroneous.  Accordingly, that portion of the decisions is reversed, and the court is instructed, upon remand, to exclude that amount from taxpayers' income for 1980.


3
In all other respects, the decisions are affirmed, upon the reasoning set out in the Tax Court's opinion of April 22, 1986.